The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Garfield county on a charge of having unlawful possession of intoxicating liquor, and their punishment fixed at a fine of $500 and confinement in the county jail for 6 months for each of them. The defendants were jointly charged, tried, and convicted.
The defendants complain, first, that the court erred in overruling their motion to suppress the evidence taken *Page 448 
under the search warrant. The affidavit filed in the case contains all the necessary allegations of law and fact to authorize the issuance of the search warrant. The motion to suppress the evidence being without merit, the same was properly overruled.
The defendants next contend that the evidence was insufficient to support the verdict of the jury. The evidence of the state, in substance, was that the defendant Addie Barnett was in the room where the liquor was found and was one of the proprietors of the place; that the defendant Hughes had in his hand a stew kettle containing about a gallon of whisky; that, on seeing the officers, he started to dump the whisky and did succeed in dumping all of it but about a pint. Whisky glasses were found in the room and jugs and bottles smelling of liquor and several intoxicated people in the room.
This evidence was sufficient to support the charge of possession of intoxicating liquor with intent to violate the liquor laws of the state. The defendants complain of other errors, but they are without merit.
For the reasons stated, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.